Exhibit 10.1

PROMISSORY NOTE

 

$15,000,000.00    Miami, Florida    June 7, 2006

FOR VALUE RECEIVED, the undersigned (the “Borrower”) promises to pay to the
order of COMMERCEBANK, N.A. (“Bank”), at the office of the Bank at 220 Alhambra
Circle, Coral Gables, Florida 33134, or at such other place as the holder hereof
may from time to time designate in writing, the principal sum of FIFTEEN MILLION
AND NO/100 DOLLARS ($15,000,000.00), together with interest thereon on the
principal amount from time to time outstanding at an annual rate, prior to
maturity or default, of 6.25% per annum until the interest rate change date
(“Change Date”) on the fifth anniversary of the date of this Note. On the Change
Date, the annual rate of interest, prior to maturity or default, shall, based
upon Borrower’s written election received by Bank at least thirty (30) days
prior to the Change Date, be adjusted to either (a) that rate which is equal to
the 5-year U.S. Treasury constant maturity yield as published by the Federal
Reserve on the Change Date plus 125 basis points, rounded up to the nearest 1/8
of 1.0%, (the “Fixed Rate”) (the annual interest rate as so adjusted on the
Change Date to remain in effect through the Maturity Date (as defined below) or
until a default hereunder which remains uncured beyond any applicable notice and
cure periods), or (b) a fluctuating rate equal to the “Wall Street Journal Prime
Rate” (as hereinafter defined) minus 150 basis points (the “Floating Rate”). For
the purposes of this Note, “Wall Street Journal Prime Rate” means the Prevailing
Prime Rate as published or quoted in the Money Rates (or other comparable)
section of the Wall Street Journal and, if the Wall Street Journal ceases to
publish or quote, shall mean a substantially comparable index established or
selected by the Bank. The Prime Rate is not necessarily the best or most
favorable rate at which the Bank extends credit to its customers and no
representation has been made by the Bank to the Borrower that it is the rate
charged any particular class of customer. Any change in the Wall Street Journal
Prime Rate shall become effective as of the opening of business on the day in
which such change in the Wall Street Journal Prime Rate occurs. In the event
that Borrower shall fail to furnish the Bank with a timely interest rate
election as aforesaid, the annual rate of interest, from the Change Date until
maturity or default which remains uncured beyond any applicable notice and cure
periods, shall be the Floating Rate. Interest shall be computed on the actual
number of days elapsed and an assumed year of 360 days. Borrower and all
endorsers, sureties, guarantors and any other persons liable or to become liable
with respect to the loan evidenced by this Note (the “Loan”) are each included
in the term “Obligors” as used in this Note. Said principal and interest shall
be payable in lawful money of the United States, on the dates and in the amounts
specified below, to wit:

Equal installments of principal and interest each in the amount of $297,490.00
shall be due and payable quarterly commencing on the 30th day of September, 2006
and on the last day of each succeeding December, March, June and September
thereafter until the Change Date on June 7, 2011, on which date until June 7,
2016 (the “Maturity Date”), based upon the interest rate election made or deemed
made, (a) if the Fixed Rate has been properly elected, then principal and
interest at the adjusted rate then in effect shall be amortized over a period of
20 years and equal quarterly payments of principal and interest as so amortized
shall be due and payable on the 30th day of September, 2011 and on the last day
of each succeeding December, March, June



--------------------------------------------------------------------------------

and September thereafter, or (b) if the Floating Rate has been elected or
otherwise applies, then equal principal payments, calculated based upon a
20-year amortization, plus accrued interest, shall be due and payable on the
31st day of July, 2011 and on the last day of each succeeding month thereafter.
On the Maturity Date, the entire outstanding principal balance, together with
all accrued and unpaid interest shall be due and payable in full in a final
BALLOON payment.

Borrower shall pay to Bank a late charge of five percent (5%) of any payment
(other than the balloon payment due upon maturity) not received by Bank within
ten (10) days of its due date; provided, however, if said ten (10) day period
ends on a day other than a day on which Bank is open for Business (a “Business
Day”), then the aforedescribed late charge shall be payable if the payment is
not received by the last Business Day within said ten (10) day period.

While the Floating Rate is in effect, this Note may be prepaid in whole or in
part without penalty; otherwise, upon giving at least sixty (60) days prior
written notice to Bank, Borrower may prepay the Loan in whole, but not in part,
on a required payment date upon payment of a Prepayment Premium (as hereinafter
defined). The Prepayment Premium shall be the difference between (x) minus (y),
where

(x) is the sum of: (i) the “present value” of all unpaid installments of
principal and interest on this Note from the date of prepayment up to the
Maturity Date, and (ii) the “present value” of the final balloon payment equal
to the outstanding Loan balance as of the Maturity Date after accounting for the
installments theretofore scheduled to be paid, both being discounted at an
interest rate equal to: (a) the “U.S. Treasury Constant Maturity Yield Rate
(TCM)”, as herein defined, plus (b) 125 basis points, and

(y) is the outstanding Loan balance of this Note as of the prepayment date.

The TCM means the rate per annum (rounded upward to the next highest multiple of
0.125% if not already a whole multiple thereof) conclusively determined by Bank
(absent manifest error) as of the prepayment date, equal to the then current
yield to maturity of U.S. Treasury securities having a remaining maturity equal
to or closest to that of the Loan, as specified in the Federal Reserve
Statistical Release H.15 “Selected Interest Rates” (or such successor or
replacement publication at the prepayment date) under the category captioned
“‘U.S. government securities-Treasury constant maturities” (or the equivalent).
If such yield information is unavailable from such source, the Bank shall
calculate the TCM based upon the then current yields to maturity of U.S.
Treasury securities closest to but shorter than and also longer than the
remaining maturity of the Loan, as interpolated based on information or
quotations appearing in another recognized financial reporting source or
service, or another comparable index selected by the Bank.

If the foregoing calculations result in a number less than or equal to zero (0),
no Prepayment Premium shall be due, but no credit shall be due Borrower.

Prepayment shall mean any event whereby the Loan is fully or partially satisfied
in any manner, other than by making scheduled installment payments required
hereunder or otherwise as provided in the Loan Documents (as hereinafter
defined), whether voluntary or involuntary, prior to the Maturity Date
(excluding the receipt of insurance or condemnation proceeds)

 

2



--------------------------------------------------------------------------------

including, but not limited to, any payment after default, any payment after the
Maturity Date is accelerated, payment by any sale under Court order or deed in
lieu thereof, or payment by sale or other method under any bankruptcy or
insolvency proceeding; and Bank shall not be required to accept such payment if
it does not include the payment of the Prepayment Premium required under the
terms, as hereinabove provided. Upon any default by Borrower (beyond any
applicable notice and cure periods) and following acceleration of the maturity
of the Loan, the premium due from Borrower shall be an amount that would be due
if a voluntary prepayment were made at the time of such acceleration.

In addition to and not by way of limitation of any of the foregoing, if Borrower
purposefully defaults on this Note or any of the Loan Documents to avoid the
Prepayment Premium, it is agreed said Premium shall be payable. Borrower agrees
that a default will be deemed purposeful if Borrower or an affiliate of Borrower
purchases or redeems the property encumbered by the Mortgage (as hereinafter
defined) before, at or after any foreclosure sale.

Borrower and Bank agree that the hereinabove stated Prepayment Premium has been
agreed to in order to provide Bank with partial compensation for the cost of
reinvesting the Loan proceeds and for the loss of the contracted return on the
Loan. Borrower and Bank further agree that such Prepayment Premium is
reasonable.

Borrower shall pay all amounts owing under this Note in full when due without
set-off, counterclaim deduction or withholding for any reason whatsoever. If any
payment falls due on a day other than a Business Day, then such payment shall
instead be made on the next succeeding Business Day, and interest shall accrue
accordingly. Any payment received by Bank after 1:00 p.m. shall not be credited
against the indebtedness under this Note until at least the next succeeding
Business Day.

If default be made in the payment of any sums payable pursuant to the terms of
this Note, or if default (which continues beyond any applicable notice and cure
periods) or other event causing the acceleration of this Note occur under the
Mortgage and Security Agreement of even date herewith securing this Note (the
“Mortgage”), or any other instrument or document executed in connection with the
Loan (this Note, the Mortgage, and all such instruments and documents,
including, without limitation, any guaranties, agreements, mortgages, security
agreements, assignments and other documents securing this Note, are referred to
in this Note as the “Loan Documents”) (an “Event of Default”), then or at any
time thereafter at the option of Bank, the whole of the principal sum then
remaining unpaid hereunder, together with all interest accrued thereon and all
other sums owing under the Loan Documents, shall immediately become due and
payable without notice and Bank shall be entitled to pursue any and all rights
and remedies provided by applicable law and/or under the terms of this Note or
any other Loan Document, all of which shall be cumulative and may be exercised
successively or concurrently. Upon the occurrence and during the continuation of
any Event of Default, Bank, at its option, may at any time declare any or all
other liabilities of any Obligor to Bank, under the letter of credit facility in
existence on the date of this Note, immediately due and payable (notwithstanding
any contrary provisions thereof) without demand or notice of any kind. In
addition, Bank shall have the right to set off any and all sums owed to Borrower
by Bank in any capacity (whether or not then due) against the Loan and/or
against any other liabilities of Borrower to Bank.

 

3



--------------------------------------------------------------------------------

From and after an Event of Default, and regardless of whether the Bank also
elects to accelerate the maturity of this Note, the entire principal remaining
unpaid hereunder shall bear an augmented annual interest rate (the “Default
Rate”) equal to the lesser of (i) ten percent (10%) per annum in excess of the
rate otherwise applicable pursuant to the first paragraph of this Note, or
(ii) the highest applicable lawful rate. Failure to exercise any and all rights
or remedies Bank may in the event of any such default be entitled to shall not
constitute a waiver of the right to exercise such rights or remedies in the
event of any subsequent default, whether of the same or different nature. No
waiver of any right or remedy by Bank shall be effective unless made in writing
and signed by Bank, nor shall any waiver on one occasion apply to any future
occasion.

In no event shall any agreed or actual exaction charged, reserved or taken as an
advance or forbearance by Bank as consideration for the Loan exceed the limits
(if any) imposed or provided by the law applicable from time to time to the Loan
for the use or detention of money or for forbearance in seeking its collection,
and Bank hereby waives any right to demand such excess. If the floating rate of
interest based on the Prime Rate should increase above such maximum interest
rate permitted by applicable law (if any), then notwithstanding any contrary
provision in this Note or any other Loan Document and without necessity of
further agreement or notice by Bank or any Obligor, the unpaid principal balance
of the Loan shall thereupon bear interest at such maximum lawful rate. If the
floating interest should thereafter decrease below such maximum lawful rate, the
Loan shall nevertheless continue to bear interest at such maximum lawful rate
until Bank receives the full amount of interest delayed by the application of
such maximum lawful rate under this paragraph, at which time the Loan shall once
again bear interest at the then applicable floating interest rate. In the event
that the interest provisions of this Note or any exactions provided for in this
Note or any other Loan Document shall result at any time or for any reason in an
effective rate of interest that transcends the maximum interest rate permitted
by applicable law (if any), then, without further agreement or notice, the
obligation to be fulfilled shall be automatically reduced to such limit and all
sums received by Bank in excess of those lawfully collectible as interest shall
be applied against the principal of the Loan immediately upon Bank’s receipt
thereof, with the same force and effect as though the payor had specifically
designated such extra sums to be so applied to principal and Bank had agreed to
accept such extra payment(s) as a premium-free prepayment or prepayments. During
any time that the Loan bears interest at the maximum lawful rate (whether by
application of this paragraph, the default provisions of this Note or
otherwise), interest shall be computed on the basis of the actual number of days
elapsed and the actual number of days in the respective calendar year. Pursuant
to Florida Statutes, Section 687.12, the interest rate charged is authorized by
Florida Statutes, Chapter 665.

The Obligors hereby severally: (a) waive demand, presentment, protest, notice of
dishonor, suit against or joinder of any other person, and all other
requirements necessary to charge or hold any Obligor liable with respect to the
Loan, except for any notices expressly required pursuant to the terms of this
Note or any other Loan Document; (b) waive any right to immunity from any such
action or proceeding and waive any immunity or exemption (except Obligor does
not waive any Florida constitutional right to a homestead exemption) of any
property, wherever located, from garnishment, levy, execution, seizure or
attachment prior to or in execution of judgment, or sale under execution or
other process for the collection of debts; (c) waive any right to interpose any
set-off or non-compulsory counterclaim or to plead laches or any statute of
limitations as a defense in any such action or proceeding and waive (to the
extent

 

4



--------------------------------------------------------------------------------

lawfully waivable) all provisions and requirements of law for the benefit of any
Obligor now or hereafter in force; (d) submit to the jurisdiction of the state
and federal courts in the State of Florida for purposes of any such action or
proceeding; (e) agree that the venue of any such action or proceeding may be
laid in Miami-Dade County, Florida (in addition to any county in which any
collateral for the Loan is located), and waive any claim that the same is an
inconvenient forum; (f) stipulate that service of process in any such action or
proceeding shall be properly made if served upon CorpDirect Agents, Inc., 515
East Park Avenue, Tallahassee, FL 32301 and (g) agree that the death or mental
or physical incapacity of any Obligor or the dissolution or merger or
consolidation or termination of the existence of any Obligor that is a business
entity (or if any person controlling such Obligor shall take any action
authorizing or leading to the same), shall at Bank’s option, which option may be
exercised then or at any time thereafter, result in the Loan being then due and
payable in full. No provision of this Note shall limit Bank’s right to serve
legal process in any other manner permitted by law or to bring any such action
or proceeding in any other competent jurisdiction. The Obligors hereby severally
consent and agree that, at any time and from time to time without notice,
(i) Bank and the owners(s) of any collateral then securing the Loan may agree to
release, increase, change, substitute or exchange all or any part of such
collateral, and (ii) Bank and any person(s) then primarily liable for the Loan
may agree to renew, extend or compromise the Loan in whole or in part or to
modify the terms of the Loan in any respect whatsoever; no such release,
increase, change, substitution, exchange, renewal, extension, compromise or
modification shall release or affect in any way the liability of any Obligor,
and the Obligors hereby severally waive any and all defenses and claims
whatsoever based thereon. Until Bank receives all sums due under this Note and
all other Loan Documents in immediately available funds, no Obligor shall be
released from liability with respect to the Loan unless Bank expressly releases
such Obligor in a writing signed by Bank, and Bank’s release of any Obligor(s)
shall not release any other person liable with respect to the Loan.

The Obligors jointly and severally agree to pay all filing fees and similar
charges and all costs incurred by Bank in collecting or securing or attempting
to collect or secure the Loan, including reasonable attorneys’ fees, whether or
not involving litigation and/or appellate, administrative or bankruptcy
proceedings. The Obligors jointly and severally agree to pay any documentary
stamp taxes, intangibles taxes or other taxes (except for federal or Florida
franchise or income taxes based on Bank’s net income) which may now or hereafter
apply to this Note or the Loan or any security therefore, and the Obligors
jointly and severally agree to indemnify and hold Bank harmless from and against
any liability, costs, reasonable attorneys’ fees, penalties, interest or
expenses relating to any such taxes, as and when the same may be incurred. The
Obligors jointly and severally agree to pay on demand, and to indemnify and hold
Bank harmless from and against, any and all present or future taxes, levies,
imposts, deductions, charges and withholdings imposed in connection with the
Loan by the laws or governmental authorities of any jurisdiction other than the
State of Florida or the United States of America, and all payments to Bank under
this Note shall be made free and clear thereof and without deduction therefore.

This Note shall be governed by, and construed and enforced in accordance with,
the laws of the State of Florida, except that federal law shall govern to the
extent that it may permit Bank to charge, from time to time, interest on the
Loan at a rate higher than may be permissible under applicable Florida law.

 

5



--------------------------------------------------------------------------------

Any provision of this Note which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction only, be ineffective only to the
extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction. To the extent that the Obligors may
lawfully waive any law that would otherwise invalidate any provision of this
Note, each of them hereby waives the same, to the end that this Note shall be
valid and binding and enforceable against each of them in accordance with all
its terms.

If this Note is signed by more than one person, then the term “Borrower” as used
in this Note shall refer to all such persons jointly and severally, and all
promises, agreements, covenants waivers, consents, representations, warranties
and other provisions in this Note are made by and shall be binding upon each and
every undersigned person, jointly and severally. The term “Bank” shall be deemed
to include any subsequent holder(s) of this Note. Whenever used in this Note,
the term “person” means any individual, firm, corporation, trust or other
organization or association or other enterprise or any governmental or political
subdivision, agency, department or instrumentality thereof. Whenever used in
this Note, words in the singular include the plural, words in the plural include
the singular, and pronouns of any gender include the other genders, all as may
be appropriate. The “Prime Rate” is a base reference rate of interest adopted by
Bank in its sole discretion as a general benchmark from which Bank determines
the floating interest rates chargeable on various loans to borrowers with
varying degrees of creditworthiness.

Time shall be of the essence with respect to the terms of this Note. This Note
cannot be changed or modified orally. Bank shall have the right unilaterally to
correct patent errors or omissions in this Note or any other Loan Document.
Except as otherwise required by law or by the provisions of this Note or any
other Loan Document, payments received by Bank hereunder shall be applied first
against expenses and indemnities, next against interest accrued on the Loan, and
next in reduction of the outstanding principal balance of the Loan, except that
from and after any default under this Note which continues beyond any applicable
notice and cure periods, Bank may apply such payments in any order of priority
determined by Bank in its exclusive judgment. Borrower shall receive immediate
credit on payments only if made in the form of either a federal wire transfer of
cleared funds or a check drawn on an account maintained with Bank containing
sufficient available funds. Otherwise, Borrower shall receive credit on payments
after clearance, which shall be no sooner than the first Business Day after
receipt of payment by Bank. For purposes of determining interest accruing under
this Note, principal shall be deemed outstanding on the date payment is credited
by Bank. If any payment required to be made pursuant to this Note is not
received within ten (10) days after the due date, Bank shall have the right, at
its election, to charge any of Borrower’s accounts at Bank with the amount of
such payment. Except as otherwise required by the provisions of this Note or any
other Loan Document, any notice required to be given to any Obligor shall be
deemed sufficient if made personally or if mailed, postage prepaid, to such
Obligor’s address as it appears in this Note (or, if none appears, to any
address for such Obligor then registered in Bank’s records). Bank may grant
participations in all or any portion of, and may assign all or any part of
Bank’s rights under, this Note. Bank may disclose to any such participant or
assignee any and all information held by or known to Bank at any time with
respect to any Obligor. If Borrower or any other Obligor is a partnership, then
all general partners thereof shall be liable jointly and severally for all
obligations under this Note and for all other covenants, agreements,
undertakings and obligations of Borrower in connection with the Loan,
notwithstanding any contrary provision of the

 

6



--------------------------------------------------------------------------------

partnership laws of the State of Florida. All of the terms of this Note shall
inure to the benefit of Bank and its successors and assigns and shall be binding
upon each and every one of the Obligors and their respective heirs, executors,
administrators, personal representatives, successors and assigns, jointly and
severally.

The Mortgage encumbers real and personal property located in Hillsborough
County, Florida, and is intended to be recorded amongst the Public Records of
said County.

BANK AND BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE
RIGHT EITHER MAY HAVE TO TRIAL BY JURY IN RESPECT TO ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE AND ANY
AGREEMENT EXECUTED IN CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS, (WHETHER ORAL OR WRITTEN) OR ACTIONS OF EITHER PARTY.
BORROWER ACKNOWLEDGES THAT THIS WAIVER OF JURY TRIAL IS A MATERIAL INDUCEMENT TO
THE BANK IN EXTENDING CREDIT TO THE BORROWER, THAT THE BANK WOULD NOT HAVE
EXTENDED SUCH CREDIT WITHOUT THIS JURY TRIAL WAIVER, AND THAT BORROWER HAS BEEN
REPRESENTED BY AN ATTORNEY OR HAS HAD AN OPPORTUNITY TO CONSULT WITH AN ATTORNEY
IN CONNECTION WITH THIS JURY TRIAL WAIVER AND UNDERSTANDS THE LEGAL EFFECT OF
THIS WAIVER.

[Signature Page to Follow]

 

7



--------------------------------------------------------------------------------

WITNESS the due execution hereof as of the date first above written.

 

BORROWER:

TAMPA DC, LLC, a Delaware limited liability

company

By:  

/s/ Rosemary B. Trudeau

Name:  

Rosemary B. Trudeau

Title:  

Manager

 

8